Title: From James Madison to John Armstrong and James Bowdoin, 26 May 1806
From: Madison, James
To: Armstrong, John,Bowdoin, James


                    
                        Gentlemen,
                        Department of State May 26. 1806
                    
                    On the supposition that by the time this reaches you the negotiations prescribed in my letter of March 13 will have taken their final turn and that this may not be a favorable one it is thought proper by the president that in such a state of things you should endeavour to bring about an arrangement providing first that the status quo taking for the date the transfer of possession of Louisiana to the United States shall be established with respect to the territories in controversy on both sides of the Mississippi so as that neither party shall strengthen or advance its military force or positions or make any other innovations dissatisfactory to the other party. Secondly that the navigation of the rivers Mobile and others running from the territories of the United States thro those in the possession of Spain shall be fre[e]ly enjoyed. Citizens of the United States in like manner as that of the Mississippi is enjoyed by the subjects of Spain now inhabiting the territory adjoining a part of that river 3rdly that the convention of August 1802 be allowed by Spain to go into effect.
                    If a continuance of peace be a sincere object with Spain it cannot be difficult to place in a convincing light the importance of these measures and if they be attained they will without any dishonorable concessions afford time for further consideration and discussion and for that increase of the relative power of the United States for which time alone is wanted.
                    The status quo is so familiar and so reasonable an expedient for such occasions that it may be presumed that if war be not the object no objection will be made to it.
                    Our use of the Mobile and other rivers in the like situation is manifestly essential to the interest and tranquility of the people living on the waters of them Nor can the use of them be denied without violating the principles on which the use of the Mississippi was originally stipulated by Spain to the United States and on which the navigation of rivers under analogous circumstances has been claimed and enjoyed by other nations. Among a variety of examples the Scheldt is an important and well known one. For the footing on which the Spanish inhabitants enjoy the use of the Mississippi I refer you to the documents on that subject hereto annexed.
                    Should the status quo and the use of the rivers be acceded to it will be very

material that immediate orders for the purpose be dispatched to the proper Spanish officers in that quarter the documents herewith sent will exhibit a crisis there which remonstrates powerfully against delay.
                    With respect to the convention of 1802 the ratification of it by Spain is due to her own self respect as well as to the justice claimed by our citizens. You will be aware of the care which is to be taken that in accepting the ratification no relinquishment be made or implied of the claims future to that date. On the contrary it may justly be expected that Spain will not make a suspension of questions concerning boundaries and the French spoliations a pretext for not superadding to the convention of 1802 provision for all claims falling within the principles of indemnification therein recognized.
                    Should Spain be willing to make a satisfactory provision for these latter claims either by an additional article or a separate convention On conditions that her main objection to the ratification of the convention of 1802 be removed you are authorized to admit such a recital on that subject as will reserve to Spain a right to contest the principle as well as the mode of arbitrating the claims originating from the wrongs committed by foreign cruizers without however impairing the right of the United States to advance and support all such claims uninfluenced by the convention of 1802. I have the honor to remain with great respect & Consideration, Gentlemen, your most Obt Sert
                    
                        James Madison
                    
                